FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2021

                                      No. 04-20-00486-CR

                                 Jemadari Chinua WILLIAMS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19-346
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellant Jemadari Chinua Williams, proceeding pro se, filed his Appellant’s brief in
February 2021. With leave of court, Williams filed a supplement to his insufficiency point of
error in March. The State’s brief was filed April 20, 2021, and Williams’s reply brief is now due
June 9, 2021. On May 21, 2021, this court received Williams’s motion for leave to supplement
his appellant’s brief with an amended argument for his point of error alleging he received
ineffective assistance of counsel.

        We grant the motion. We order Williams may amend his argument for point of error five
that alleges ineffective assistance of counsel. The amended argument must be made in
Williams’s reply brief due June 9, 2021. We further order the State may respond to the amended
point of error in a supplemental response due thirty days after Williams’s reply brief is received.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court